      Case 17-20783            Doc 40    Filed 03/22/21 Entered 03/22/21 16:27:12                     Desc Main
                                           Document Page 1 of 2

                                        United States Bankruptcy Court
                                    Northern District of Illinois, Eastern Division

IN RE: Jeanette Jordan-Matthews                           )             Chapter 13
                                                          )             Case No. 17 B 20783
        Debtor(s)                                         )             Judge David D. Cleary

                                                 Notice of Motion

    Jeanette Jordan-Matthews                                            Debtor Attorney: David M Siegel
    1434 W 123rd St                                                     via Clerk's ECF noticing procedures
    Chicago, IL 60643




On April 12, 2021 at 1:00 pm, I will appear before the Honorable David D. Cleary, or any judge sitting in that
judge's place, and present this motion, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No personal
appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the
following:
    To appear by video, use this link: <https://www.zoomgov.com/>. Then enter the meeting ID and
password.
    To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then enter
the meeting ID and password.
    Meeting ID and password. The meeting ID for this hearing is 161 122 6457 and the password is
Cleary644. The meeting ID and password can also be found on the judge’s page on the court’s website.

If you object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the motion
will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the motion in
advance without a hearing.

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons named
above by U.S. mail or by the methods indicated on or before Tuesday, March 23, 2021.


                                                                        /s/ MARILYN O. MARSHALL
                                                                        MARILYN O. MARSHALL, TRUSTEE
       Case 17-20783             Doc 40     Filed 03/22/21 Entered 03/22/21 16:27:12                     Desc Main
                                              Document Page 2 of 2

                                           United States Bankruptcy Court
                                        Northern District of Illinois, Eastern Division

IN RE: Jeanette Jordan-Matthews                               )              Chapter 13
                                                              )              Case No. 17 B 20783
         Debtor(s)                                            )              Judge David D. Cleary

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed , pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On July 12, 2017, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
November 13, 2017, for a term of 36 months with payments of $650 .00.

The status of the debtor's plan is:   Current Month         Cash Due          Cash Received       Payment Default
                                            44              $28,600.00         $26,620.02            $1,979.98

A summary of the 12 most recent receipt items is set forth below:            Report Date: 03/22/2021
                                                                             Due Each Month: $650.00
                                                                             Next Pymt Due: 04/11/2021

    Date           Ref Num            Amount                            Date          Ref Num          Amount
01/05/2021              793669         $150.00                      01/13/2021             794092       $150.00
01/19/2021              794444         $150.00                      01/27/2021             794719       $150.00
02/01/2021              794992         $150.00                      02/08/2021             795231       $150.00
02/22/2021              795567         $150.00                      03/01/2021             795734       $150.00
03/08/2021              793101         $150.00                      03/17/2021             796541       $150.00
03/18/2021              796258         $150.00                      03/18/2021             796071       $150.00

WHEREFORE, the Trustee prays that this case be dismissed , and for any and all other relief this court deems just and proper .

Office of the Chapter 13 Trustee                                             /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                           MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
